[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-1375

                        ANINA RASTEN,

                    Plaintiff, Appellant,

                              v.

                        BLAIR GELBOND,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]


                            Before

                    Torruella, Circuit Judge,
                 Stahl, Senior Circuit Judge,
                   and Lynch, Circuit Judge.




    Anina Rasten on brief pro se.




                       DECEMBER 4,2001
         Per Curiam.    After due consideration of the record

and the appellant’s brief, we perceive no error in the

district court’s decision.

         Affirmed.     Loc. R. 27(c).




                              -2-